             Case 2:20-cv-02265 Document 1 Filed 05/26/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

BRUCE CAMPBELL                               )
                                             )
                       Plaintiff,            )
                                             )       Case No. 2:20-cv-2265
v.                                           )
                                             )       NOTICE OF REMOVAL OF
                                             )       CIVIL ACTION
                                             )
BIG BLUE HEALTHCARE, INC                     )
d/b/a RIVERBEND POST-ACUTE                   )
REHABILITATION , et al.,                     )
                 Defendants.                 )


TO:    The Clerk of the above-entitled court and
       all parties and their attorneys of record

       PLEASE TAKE NOTICE that defendants Big Blue Healthcare Inc., d/b/a Riverbend

Post-Acute Rehabilitation, Little Blue Health Holdings, LLC, The Ensign Group, Inc., Ensign

Services, Inc., Ryan Leiker, and Golden Oaks Healthcare, Inc., pursuant to the provisions of 28

U.S.C. §§ 1331, 1441 and 1446, hereby remove the above-captioned matter, from the District

Court of Wyandotte County, Kansas to the United States District Court for the District of

Kansas. In support of their removal, defendants respectfully state:

       1.      Plaintiff Bruce Campbell filed his Petition on or about April 29, 2020

commencing an action styled Bruce Campbell v. Big Blue Healthcare d/b/a Riverbend Post-

Acute Rehabilitation, et al., Case No. 2020-CV-000277 in the District Court of Wyandotte

County, Kansas. A true copy of all process, pleadings, and orders obtained to date are attached

hereto as Exhibit A.

       2.      Defendants are timely filing this Notice of Removal within thirty days of service

of process as required by 28 U.S.C. § 1446(b).
             Case 2:20-cv-02265 Document 1 Filed 05/26/20 Page 2 of 5




       3.      This Notice of Removal is filed pursuant to federal question jurisdiction.

       4.      Plaintiff brought this wrongful death action alleging professional negligence

against the Defendants for the breach of the applicable standard of care for its treatment, care and

their distribution, administration, or use of medical countermeasures related to the COVID-19

global pandemic and national public health emergency.

       5.      Pursuant to the Public Readiness and Emergency Preparedness Act, 42 U.S.C.A.

§§ 247d-6d, 247d-6e (West 2020) (hereinafter the "PREP Act") and Declaration Under the

Public Readiness and Emergency Preparedness Act for Medical Countermeasures Against

COVID-19, 85 Fed. Reg. 15198 (Mar. 17, 2020), amended by 85 Fed. Reg. 21012 (Apr. 15,

2020), (herein referred to as “the Declaration”), there is complete preemption of plaintiff’s

alleged causes of action as they are barred under the PREP Act and federal legislation. As such,

this Court has original jurisdiction pursuant to 28 U.S.C. § 1331.

       6.      The Public Readiness and Emergency Preparedness Act (the “PREP ACT”), 42

U.S.C. §§ 247d-6d, 247d-6e (2006) is a federal statute that applies specifically to health care

providers and professionals, such as Defendants, who prescribe, administer, or use such

countermeasures that are necessary to treat, diagnose, prevent or mitigate COVID-19.

       7.      The cause of action put forth in this matter pertains to the facility's treatment and

care of the decedent Elizabeth Maxine Neal during the COVID-19 global pandemic and national

health emergency, which forms the basis of the complete preemption and presents a federal

question under the PREP Act giving this Court original jurisdiction over Plaintiff’s claims.

       8.       This Court has original jurisdiction under 28 U.S.C. § 1331 over this Federal

cause of action, irrespective of the amount in controversy, and removal is proper under 28 U.S.C.

§ 1441(c).




                                                 2
             Case 2:20-cv-02265 Document 1 Filed 05/26/20 Page 3 of 5




        9.     A true copy of the Notice of Removal is being concurrently filed with the Clerk of

the District Court of Wyandotte County, Kansas, as provided by law, and will be concurrently

served upon all parties.

        WHEREFORE, defendants Big Blue Healthcare Inc., d/b/a Riverbend Post-Acute

Rehabilitation, Little Blue Health Holdings, LLC, The Ensign Group, Inc., Ensign Facility

Services, Inc., and Golden Oaks Healthcare, Inc respectfully request that this action be removed

to the United States District Court for the District of Kansas, pursuant to 28 U.S.C. §§ 1331 and

1441.

        Dated this 26th day of May, 2020.




                                                3
Case 2:20-cv-02265 Document 1 Filed 05/26/20 Page 4 of 5




                         Respectfully submitted,


                         /s/ BK Christopher
                         BK Christopher                     KS #16387
                         bchristopher@hab-law.com
                         Richard M. Acosta                  KS #23239
                         racosta@hab-law.com
                         Robert Givens                      KS #78828
                         rgivens@hab-law.com
                         Matthew R. Klose                   KS #27360
                         mklose@hab-law.com
                         Horn Aylward & Bandy, LLC
                         2600 Grand Boulevard, Suite 1100
                         Kansas City, MO 64108
                         (816) 421-0700
                         FAX: (816) 421-0899

                         Attorneys for Defendants
                         Big Blue Healthcare, Inc., d/b/a
                         Riverbend Post-Acute Rehabilitation, Golden
                         Oaks Healthcare, Inc, and Ryan Leiker

                         -and-

                         /s/ Todd Scharnhorst________________________
                         Todd Scharnhorst                    KS# 16863
                         tscharnhorst@sakg.com
                         Scharnhorst Ast Kennard & Griffin, P.C.
                         1100 Walnut Street, Suite 1950
                         Kansas City, MO 64106
                         (816) 268-9400
                         FAX: (816) 268-9409

                         Attorneys for Defendants Little Blue Health
                         Holdings, LLC, The Ensign Group, Inc., and
                         Ensign Services, Inc.




                            4
             Case 2:20-cv-02265 Document 1 Filed 05/26/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE


       The undersigned hereby certifies that the foregoing document was filed with this Court
using the Court’s electronic filing system on this 26th day of May, 2020 and that on said date a
copy was transmitted by email and also sent by first class U.S. Mail, postage pre-paid to counsel
below:

       Rachel D. Stahle
       rachels@dollar-law.com
       Jill A. Kanatzar
       jillk@dollar-law.com
       Tim Dollar, Pro Hac Vice
       timd@dollar-law.com
       Dollar Burns & Becker, L.C.
       1100 Main Street, Suite 2600
       Kansas City, Missouri 64105

       Attorneys for Plaintiff


                                            /s/ BK Christopher
                                            Attorney




                                               5
